Citation Nr: 0119479	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  98-00 646A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.  

3.  Entitlement to Dependents' Educational Assistance (DEA) 
pursuant to Title 38 United States Code, Chapter 35.  

REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active service from January 1944 to November 
1946.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.  

The veteran initiated an appeal, by filing a Notice of 
Disagreement (NOD), from a September 1995 rating action 
which denied a rating in excess of 70 percent for service-
connected post-traumatic stress disorder (PTSD).  Also, 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities was 
denied.  However, the appeal was not perfected because the 
veteran died, on February 25, 1996, without the RO having 
issued a Statement of the Case (SOC).  Because the veteran 
had an appeal pending at his death, the appellant has a 
basis for claims for an increased rating for service-
connected PTSD and for a total rating, for the purpose of 
accrued benefits.  However, the RO has not yet adjudicated 
these claims and, thus, they are referred to the RO for 
adjudication.  In this regard, a claim for accrued benefits 
is a new claim which must be separately adjudicated and to 
which the appellant in this case must initiate a separate 
appeal by filing her own NOD to any such denial.  

Because the claim for DIC pursuant to 38 U.S.C.A. § 1318 
would take into consideration an award of a total disability 
rating (either a 100 percent scheduler rating or a total 
rating based on individual unemployability) it is 
inextricably intertwined with the claims for accrued 
benefits (noted above).  Generally see page 7 of the 
transcript of the October 1999 RO hearing.  Similarly, 
because an award of DEA takes into consideration any award 
of DIC, appellate adjudication of this claim will be 
deferred.  

As to the claim for service connection for the cause of the 
veteran's death, the Board notes that there are statements 
from private physicians on file and an opinion from a VA 
physician as to whether there is a nexus between the 
veteran's service-connected PTSD and his fatal cardiovascular 
disease.  In light of the enactment of the VCAA it is the 
judgment of the Board that additional steps should be taken 
to obtain all available information from all private clinical 
sources as to any such possible relationship.  

Specifically, a VA psychiatrist reported in June 1992 that 
the veteran's psychiatric condition was "aggravated by 
deteriorating physical health.   That psychiatrist reported 
essentially the same in December 1993.  On the other hand, in 
October 1995 that psychiatrist reported that the psychiatric 
disorder aggravated the very same disorders listed in the 
previous letters (as opposed the PTSD being aggravated by 
them).  

Subsequently, an opinion was obtained in July 1997 from a VA 
physician as to whether PTSD contributed to cardiovascular 
disease and the response was that "[t]here is no evidence in 
the literature that [PTSD] could have produced any of the 
entities primarily responsible for his death.  Neither is 
there any information that would that [PTSD] would have 
contributed to diabetes or hypertension or his obesity and 
sedentary state, all of which are recognized as risk factors 
in the development of atherosclerotic cardiovascular disease.  
This disease process was demonstrated by his cerebrovascular 
accident [CVA] as early as 1978 and his myocardial infarction 
in December 1990."  

The Board also notes that there is a December 1959 statement 
on file from Dr. Gerard Griffin reflecting a diagnosis of 
acute paracarditis [sic] probably on the basis of acute 
rheumatic fever.  

In September 1997 Dr. Brian Izzo reported that the veteran 
dealt with stress by overworking, leading to self-neglect and 
ultimately his hypertension which arose out of this lifestyle 
behavior causing a CVA, which in turn exacerbated the PTSD 
and progressed to severe major depression.  The subsequent 
cascade of events which included cardiovascular disease, 
osteoarthritis, morbid obesity, diabetes, and renal disease 
are all part of the consequences.  It was felt that he was 
100 percent disabled due to the cascade of events triggered 
by PTSD.  

Dr. Andrij Baran reported in April 1998 that the veteran's 
depression resulted in noncompliance with proper dietary 
measures, physical activity, and, at times, noncompliance 
with his medication regimen.  This exacerbated his diabetes, 
hypertension, and his progression of coronary artery disease 
(CAD).  It was felt that his ultimate demise was on the basis 
of hypertensive and ischemic heart disease that was induced 
by years of indifference to his own care, precipitated by his 
depression that resulted in poor control of the underlying 
coronary disease risk factor which then led to cardiomyopathy 
and pulmonary edema.  

Additionally, responses from to requests by the RO to the 
Social Security Administration (SSA) for records pertaining 
to the veteran (since it is alleged that the veteran had 
received SSA benefits since 1981) reflect that the SSA has 
report that no records are available.  However, there is 
otherwise on file a copy of a September 1981 letter from the 
SSA office in Baltimore, Maryland.  That letter indicates 
that although the veteran had worked in the last 5 months of 
a trial work period, he was unable to continue working and, 
thus, his SSA benefits would continue.  Since it is clear 
that SSA does have records pertaining to the veteran, an 
additional attempt should be made to obtain those records 
and, if unsuccessful to inform the appellant that she should 
take steps to obtain those records.  

Accordingly, the claim if remanded for the following actions:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD.  
After securing the necessary release, 
the RO should obtain such of these 
records as are not currently on file.  
Any records received should be 
associated with the claims folder.

2.  Because the veteran was reportedly 
unemployed or only marginally employed 
for many years, the appellant is 
requested to submit copies of any 
available Federal Income tax returns of 
the veteran for the years preceding his 
death.  Any records received should be 
associated with the claims folder.  

3.  After the above development has 
been completed, the RO should have the 
claim file reviewed by a VA 
cardiologist should be requested to 
render a diagnosis or opinion as to 
whether the veteran's service-connected 
PTSD or other service-connected 
disorders, or any combination thereof, 
caused or contributed to the underlying 
cause(s) of his death.  In rendering 
any diagnosis or opinion, the evaluator 
should (in keeping with the guidelines 
in VBA Fast Letter 01-05) be requested 
to discuss (1) known risk factors for 
heart disease, including CAD, 
atherosclerotic heart disease, ischemic 
heart disease, and rheumatic heart 
disease; (2) what role they played in 
the case of this veteran; (3) why PTSD 
is considered to be at least as likely 
as not the cause (or not to be the 
cause) of any form of cardiovascular 
disease, hypertension or a CVA.  All 
diagnoses or opinions should be phrased 
in terms of probability that a 
relationship either exists or does not 
exist (e.g., whether it is more likely 
than not that such a relationship 
exists.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

5.  Thereafter, the RO should 
readjudicate these claims.  

The RO should also adjudicate the claims of an increased 
rating for PTSD and for a total rating based on 
individual unemployability, for the purpose of accrued 
benefits.  As to any adjudication of these claims, the 
appellant is hereby placed on notice that these matters 
are separate claims and must be separately developed for 
appellate review and that this must be initiated by the 
filing of an NOD to any denial of these claims and that 
without such action there will be no appeal as to these 
matters.  

If the benefits sought on appeal remain denied, the 
appellant and the appellant's representative, if any, 
should be provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently 
on appeal.  An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

